Citation Nr: 1031623	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial disability evaluation for post 
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling, effective February 2, 2010; and 10 percent disabling 
from October 26, 2003 to February 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to 
September 2000 and from July 2002 to October 2003.  He served in 
Iraq from April to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD, 
assigned a 10 percent disability rating, effective October 26, 
2003.  

This matter was remanded by the Board in November 2009 for 
further development, to include a VA examination, which was 
conducted in February 2010.

In a March 2010 rating decision, the Appeals Management Center 
(AMC) increased the rating for PTSD to 50 percent, effective 
February 2, 2010, the date of a VA examination.  

The Veteran filed a VA Form 9 in May 2010, in which he indicated 
that he was satisfied with the 50 percent evaluation, but 
believed the effective date should be earlier.  At the same time, 
however, the Veteran submitted a statement from his therapist 
reporting that he was unable to work due to the effects of PTSD.

In its November 2009 remand, the Board indicated that in a 
September 13, 2005 statement in support of his claim, the Veteran 
reported that while he was in the United States Navy, he was 
hospitalized and treated for a left knee condition.  The Veteran 
reported that he currently had limited motion and cannot extend 
his knee without shaking.  These statements raise a claim for 
service connection for a left knee disability.  The issue is 
referred to the agency of original jurisdiction for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

In May 2010, the Veteran requested a "personal hearing".  In 
July 2010, he clarified that he wanted a videoconference hearing 
before a Veterans Law Judge.  The Veteran has a right to such a 
hearing, but has not yet been afforded an opportunity for the 
hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge.  Then 
return the case to the Board, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

